NO. 07-01-00340--CV

                                IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   SEPTEMBER 28, 2001
                             ______________________________

                            IN THE MATTER OF THE MARRIAGE OF
                         DJUNA JEAN SIMS AND RICHARD JAMES SIMS
                        AND IN THE INTEREST OF JESSICA MARIE SIMS
                          AND JACOB ALLAN-JAMES SIMS, CHILDREN



                FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                    NO. 43,605-A; HON. DAVID L. GLEASON, PRESIDING
                            ______________________________

                ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL


Before BOYD, C.J., QUINN and JOHNSON, JJ.

       Richard James Sims, appellant, has moved to dismiss his appeal contending that he

“no longer desires to appeal the Judgment entered by the Court on May 17, 2001.” Without

passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal without prejudice. Having dismissed the appeal

at appellant’s personal request, no motion for rehearing will be entertained, and our mandate

will issue forthwith.


                                                     Brian Quinn
                                                        Justice
  Do not publish.